Exhibit 10.1

Execution Version

CREDIT AGREEMENT

Dated as of December 2, 2014

among

QEP MIDSTREAM PARTNERS, LP,

as the Borrower

and

QEP FIELD SERVICES, LLC,

as the Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   

Section

   Page   Article I. DEFINITIONS AND ACCOUNTING TERMS      1     

1.01

   Defined Terms      1     

1.02

   Other Interpretive Provisions      22     

1.03

   Accounting Terms      23     

1.04

   Rounding      24     

1.05

   References to Agreements and Laws      24     

1.06

   Times of Day      24    Article II. THE COMMITMENT AND BORROWINGS      24   
 

2.01

   Loans      24     

2.02

   Borrowings, Conversions and Continuations of Loans      24     

2.03

   Prepayments      25     

2.04

   Termination or Reduction of Commitment      26     

2.05

   Repayment of Loans      26     

2.06

   Interest      26     

2.07

   Computation of Interest and Fees      27     

2.08

   Evidence of Debt      27     

2.09

   Payments Generally      27    Article III. TAXES, YIELD PROTECTION AND
ILLEGALITY      28     

3.01

   Taxes      28     

3.02

   Illegality      29     

3.03

   Inability to Determine Rates      29     

3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans      30     

3.05

   Compensation for Losses      30     

3.06

   Matters Applicable to all Requests for Compensation      31     

3.07

   Survival      31    Article IV. CONDITIONS PRECEDENT TO BORROWINGS      31   
 

4.01

   Conditions of the Closing Date      31     

4.02

   Conditions to all Borrowings      32    Article V. REPRESENTATIONS AND
WARRANTIES      32     

5.01

   No Default      32     

5.02

   Organization and Good Standing      32     

5.03

   Authorization      33     

5.04

   No Conflicts or Consents      33     

5.05

   Enforceable Obligations      33     

5.06

   Financial Statements      33     

5.07

   Full Disclosure      33     

5.08

   Litigation      34     

5.09

   Labor Disputes and Acts of God      34     

5.10

   ERISA      34     

5.11

   Environmental and Other Laws      34     

5.12

   Borrower’s Subsidiaries; Equity Investments      34     

5.13

   Title to Properties; Licenses      34     

5.14

   Government Regulation      35     

5.15

   Solvency      35   

 

i



--------------------------------------------------------------------------------

  5.16    Compliance with Laws and Material Agreements      35     

5.17

   Taxes      35     

5.18

   OFAC      35     

5.19

   Insurance      35    Article VI. AFFIRMATIVE COVENANTS      36     

6.01

   Books, Financial Statements and Reports      36     

6.02

   Other Information and Financial Records; Inspections      37     

6.03

   Notice of Material Events      37     

6.04

   Maintenance of Properties      38     

6.05

   Maintenance of Existence and Qualifications      38     

6.06

   Payment of Obligations      38     

6.07

   Insurance      38     

6.08

   Compliance with Law      38     

6.09

   Use of Proceeds      39     

6.10

   Subordination of Intercompany Indebtedness      39    Article VII. NEGATIVE
COVENANTS      39     

7.01

   Indebtedness      39     

7.02

   Limitation on Liens      40     

7.03

   Sale Lease-back Transactions      40     

7.04

   Line of Businesses      41     

7.05

   Investments      41     

7.06

   Material Subsidiaries and Immaterial Subsidiaries; Unrestricted Subsidiaries
     42     

7.07

   Mergers, Consolidations and Sales of All or Substantially All Assets      43
    

7.08

   Transactions with Affiliates      43     

7.09

   Restrictive Agreements      43     

7.10

   ERISA      44     

7.11

   Dispositions of Property      44     

7.12

   Swap Contracts      44     

7.13

   Financial Covenants      45     

7.14

   Restricted Payments      45     

7.15

   Negative Pledge on Pipeline Real Property      45     

7.16

   Modification, Terminations, etc. of Certain Other Indebtedness, Agreements
and Organization Documents      45     

7.17

   Fiscal Year      46     

7.18

   Certain Covenants Pertaining to Rendezvous Gas      46    Article VIII.
EVENTS OF DEFAULT AND REMEDIES      46     

8.01

   Events of Default      46     

8.02

   Remedies upon Event of Default      48     

8.03

   Application of Funds      48    Article IX. MISCELLANEOUS      49     

9.01

   Amendments, Etc.      49     

9.02

   Notices; Electronic Communications      49     

9.03

   No Waiver; Cumulative Remedies; Enforcement      50     

9.04

   Expenses; Indemnity; Damage Waiver      50     

9.05

   Payments Set Aside      51     

9.06

   Successors and Assigns      51     

9.07

   Confidentiality      52     

9.08

   Set-off      52     

9.09

   Interest Rate Limitation      53   

 

ii



--------------------------------------------------------------------------------

  9.10    Counterparts      53     

9.11

   Integration      53     

9.12

   Survival of Representations and Warranties      53     

9.13

   Severability      53     

9.14

   Governing Law      54     

9.15

   Waiver of Right to Trial by Jury      54     

9.16

   No Advisory or Fiduciary Responsibility      55     

9.17

   Electronic Execution of Assignments and Certain Other Documents      55     

9.18

   USA PATRIOT Act Notice      55     

9.19

   ENTIRE AGREEMENT      55   

 

SCHEDULES

  

SCHEDULE 5.09

     Labor Disputes and Acts of God    SCHEDULE 5.12      Subsidiaries and
Equity Investments    SCHEDULE 5.19      Insurance    SCHEDULE 7.05     
Investments on the Closing Date    SCHEDULE 9.02      Certain Addresses for
Notices   

 

EXHIBITS    EXHIBIT A:      Form of Loan Notice    EXHIBIT B:      Form of Note
   EXHIBIT C:      Form of Compliance Certificate   

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of December 2, 2014,
among QEP MIDSTREAM PARTNERS, LP, a Delaware limited partnership (the
“Borrower”) and QEP FIELD SERVICES, LLC, a Delaware limited liability company
(the “Lender”).

The Borrower has requested that the Lender provide a revolving credit facility,
and the Lender is willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means a Permitted Acquisition or any other acquisition of any
assets by the Borrower or a Restricted Subsidiary that is not prohibited by this
Agreement.

“Acquisition Period” means the period from and after a Qualifying Acquisition to
and including the last day of the second full fiscal quarter following the
fiscal quarter in which such Qualifying Acquisition occurred; provided, that
during any Acquisition Period, no additional Acquisition Period shall commence,
nor shall such Acquisition Period be extended by any subsequent Qualifying
Acquisition until the current Acquisition Period shall have terminated and the
Borrower shall be in compliance with Section 7.13.

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.

“Agreement” means this Agreement.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Lender pursuant to Section 6.01:

Applicable Rate

 

Pricing

Level

   Consolidated Leverage
Ratio    Eurodollar Spread
for Eurodollar
Loans   Applicable
Margin for
Base Rate
Loans

1

   < 3.00:1.00    1.750%   0.750%

2

   > 3.00 and < 3.50:1.00    2.000%   1.000%

3

   > 3.50 and < 4.00:1.00    2.250%   1.250%

4

   > 4.00    2.500%   1.500%



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 4 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Applicable Rate
in effect on the Closing Date shall be determined based upon Pricing Level 1.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.07(b).

“Asset Sale” means (a) the sale, transfer or other disposition (by way of merger
or otherwise) of any Equity Interests by the Borrower or any Restricted
Subsidiary, including the issuance of Equity Interests by any Restricted
Subsidiary, to any Person other than the Borrower or a Wholly Owned Restricted
Subsidiary and (b) the sale, transfer or other disposition (by way of merger or
otherwise) of any other property or assets by the Borrower or any Restricted
Subsidiary to any Person other than the Borrower or any Wholly Owned Restricted
Subsidiary (in each case other than any Disposition permitted under clauses
(a) through (h) of Section 7.11).

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitment pursuant to Section 2.04, and (c) the date of termination of the
Commitment pursuant to Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as set forth in The Wall Street Journal as the United States “prime
rate”, and (c) the Eurodollar Rate for a one month Interest Period for such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%. Any change in such rate published by The Wall Street Journal shall take
effect at the opening of business on the day of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lender pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or Colorado and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.

 

2



--------------------------------------------------------------------------------

“Casualty Event” means any loss of or damage to or destruction of, or any
condemnation or other taking of, any property of the Borrower or a Restricted
Subsidiary.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 9.01.

“Code” means the Internal Revenue Code of 1986.

“Commercial Operation Date” means the date on which a Material Project achieves
commercial operation.

“Commitment” means the Lender’s obligation to make Loans to the Borrower
pursuant to Section 2.01, in an aggregate principal amount at any one time
outstanding not to exceed $500,000,000, as such amount may be adjusted from time
to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” or “consolidated” means (a) when used with reference to a
Subsidiary of a Person, a Subsidiary of such Person the financial statements of
which are (or should be) consolidated with the financial statement of such
Person in accordance with GAAP, and (b) when used with respect to financial
statements or financial statement items of any Person, such statements or items
on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.

“Consolidated EBITDA” means:

“Consolidated EBITDA of the Borrower” means, for any period, an amount equal to
Consolidated Net Income of the Borrower plus (a) the following to the extent
deducted in calculating such Consolidated Net Income of the Borrower:
(i) Consolidated Interest Charges for such period, (ii) Federal, state, local
and foreign income taxes payable for such period, (iii) depreciation, depletion
and amortization expense, (iv) any extraordinary losses (including losses on
sales of assets outside of the ordinary course of business), and (v) unrealized
losses under Swap Contracts, plus (b) the amount of cash dividends and other
distributions actually received during such period by the Borrower and
Restricted Subsidiaries from (i) Specified Non-Wholly Owned Subsidiaries,
(ii) Unrestricted Subsidiaries and (iii) Joint Ventures, minus (c) the following
to the extent included in calculating such Consolidated Net Income of the
Borrower: (i) Consolidated Net Income of Specified Non-Wholly Owned Subsidiaries
and any amounts added pursuant to clauses (a)(i) through (v) of this definition
that are attributable to Specified Non-Wholly Owned Subsidiaries,
(ii) Consolidated Net Income of Unrestricted Subsidiaries and any amounts added
pursuant to clauses (a)(i) through (v) of this definition that are

 

3



--------------------------------------------------------------------------------

attributable to Unrestricted Subsidiaries, (iii) any amount included in
Consolidated Net Income that is attributable to Joint Ventures and any amounts
added pursuant to clauses (a)(i) through (v) of this definition that are
attributable to Joint Ventures, (iv) Federal, state, local and foreign income
tax credits for such period, (v) all non-cash items increasing Consolidated Net
Income for such period, (vi) gains on sales of assets outside the ordinary
course of business, and (vii) unrealized gains under Swap Contracts.

“Consolidated EBITDA” of any Person other than the Borrower means, for any
period, an amount equal to Consolidated Net Income of such Person and its
Consolidated Subsidiaries plus (a) the following to the extent deducted in
calculating the Consolidated Net Income of such Person: (i) Consolidated
Interest Charges for such period, (ii) Federal, state, local and foreign income
taxes payable for such period, (iii) depreciation, depletion and amortization
expense, (iv) any extraordinary losses (including losses on sales of assets
outside of the ordinary course of business), and (v) unrealized losses under
Swap Contracts, plus the following, to the extent not included in Consolidated
Net Income (b) the amount of cash dividends and other distributions actually
received during such period by such Person and its Consolidated Subsidiaries
from Joint Ventures minus (c) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits for such period, (ii) all non-cash items increasing
Consolidated Net Income for such period, (iii) gains on sales of assets outside
the ordinary course of business, and (vi) unrealized gains under Swap Contracts.

Unless otherwise specifically stated herein, references to “Consolidated EBITDA”
shall mean “Consolidated EBITDA of the Borrower”.

In the calculation of Consolidated EBITDA of the Borrower, Consolidated Net
Income of the Borrower, and the other items in clauses (a), (b) and (c) of the
calculation above, shall be adjusted with respect to Non-Wholly Owned
Subsidiaries to reflect the Borrower’s pro rata ownership interest therein. In
the calculation of Consolidated EBITDA, Consolidated Net Income, and the other
items in clauses (a), (b) and (c) of the calculation above, shall be adjusted
with respect to Non-Wholly Owned Subsidiaries to reflect such Person’s pro rata
ownership interest therein.

For purposes of calculating Consolidated EBITDA of the Borrower or Consolidated
EBITDA, as applicable:

(1) Consolidated EBITDA of the Borrower, and Consolidated EBITDA, for any
relevant period shall be calculated to give pro forma effect to any Acquisition
and any Disposition of assets, in each case for a purchase price or sale price,
as the case may be, equal to $10,000,000 or more, consummated at any time after
the first day of the relevant period as if each such Permitted Acquisition and
each such Disposition had occurred on the first day of such period, provided
that any such pro forma adjustments shall be (A) calculated by the Borrower in
good faith, (B) supported by reasonably detailed calculations presented by the
Borrower together with the Compliance Certificate for the applicable period, and
(C) subject to the approval of the Lender (such approval not to be unreasonably
withheld or delayed);

(2) Consolidated EBITDA of the Borrower, and Consolidated EBITDA, for the first
twelve months subsequent to the Closing Date shall be calculated on an
annualized 365 day basis for the number of days actually elapsed since the
Closing Date until the date of determination; and

 

4



--------------------------------------------------------------------------------

(3) If the Borrower or a Restricted Subsidiary undertakes a Material Project,
then Consolidated EBITDA of the Borrower may include, at the Borrower’s option,
a Material Project Consolidated EBITDA Adjustment for such Material Project,
subject to Lender’s review and approval of each component of such Material
Project Consolidated EBITDA Adjustment, provided that: (A) no such additions
shall be allowed with respect to any Material Project unless: (y) not later than
15 days (or such lesser period as is acceptable to the Lender) prior to the
delivery of any Compliance Certificate required by Section 6.01(a) or 6.01(b) to
the extent Material Project Consolidated EBITDA Adjustments will be made to
Consolidated EBITDA, the Borrower shall have delivered to the Lender written pro
forma projections of Consolidated EBITDA attributable to such Material Project,
and (z) prior to the date such Compliance Certificate is required to be
delivered, the Lender shall have approved such projections (such approval not to
be unreasonably withheld or delayed) and shall have received such other
information and documentation as the Lender may reasonably request, all in form
and substance reasonably satisfactory to the Lender, and (B) the aggregate
amount of all Material Project Consolidated EBITDA Adjustments during any period
shall be limited to 20% of the total actual Consolidated EBITDA of the Borrower
for such period (which total actual Consolidated EBITDA of the Borrower shall be
determined without including any Material Project Consolidated EBITDA
Adjustments).

“Consolidated Funded Debt” means the aggregate of the Indebtedness of the
Borrower, and its Restricted Subsidiaries (other than Specified Non-Wholly Owned
Subsidiaries) described in clauses (a), (b), (d), (e), (f) and (g) (other than
Indebtedness consisting of Guarantees in respect of net obligations under any
Swap Contract permitted under this Agreement) of the definition of Indebtedness
in Section 1.01, on a consolidated basis after elimination of intercompany
items. Notwithstanding the foregoing, Indebtedness of a Restricted Subsidiary
(other than Specified Non-Wholly Owned Subsidiaries) that is not Wholly Owned by
the Borrower shall be included in Consolidated Funded Debt only to the extent of
the Borrower’s proportional interest therein, unless such Indebtedness is
recourse to the Borrower or any Restricted Subsidiary, in which case the full
amount of such Indebtedness that is recourse to the Borrower or such Restricted
Subsidiary shall be included in the calculation of Consolidated Funded Debt.

“Consolidated Interest Charges” for a Person means, for any period, the sum of
the following for such Person and its Consolidated Subsidiaries (a) all
interest, premium payments, amortization or write-off of debt discount, fees,
charges, issuance costs and commissions and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA of the Borrower for the period of four
consecutive fiscal quarters ending on such date to (b) Consolidated Interest
Charges of the Borrower and its Restricted Subsidiaries for the period of four
consecutive fiscal quarters ending on such date.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA of
the Borrower for the period of the four consecutive fiscal quarters ending on
such date.

“Consolidated Net Income” of any Person means, for any period, consolidated net
income of such Person and its Consolidated Subsidiaries (excluding extraordinary
gains and extraordinary losses) for that period; provided that Consolidated Net
Income of any Person for any period shall exclude the net income (but not loss)
of any Subsidiary thereof to the extent that the declaration or payment of
dividends or

 

5



--------------------------------------------------------------------------------

similar distributions by such Subsidiary to such Person is not at the time
permitted by operation of the terms of its Organization Documents, Contractual
Obligation (other than pursuant to this Agreement) or applicable law, or is
otherwise restricted or prohibited.

“Consolidated Net Tangible Assets of the Borrower” means at any date of
determination, the total amount of Consolidated assets of the Borrower and the
Restricted Subsidiaries (other than Specified Non-Wholly Owned Subsidiaries)
after deducting therefrom: (a) all current liabilities (excluding (i) any
current liabilities that by their terms are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed, and (ii) current maturities of
long-term debt) of the Borrower and the Restricted Subsidiaries (other than
Specified Non-Wholly Owned Subsidiaries); and (b) the value of all goodwill,
trade names, trademarks, patents and other like intangible assets (other than
assets of Specified Non-Wholly Owned Subsidiaries), all as set forth on the
Consolidated balance sheet of the Borrower. For the avoidance of doubt,
Consolidated Net Tangible Assets of the Borrower excludes all amounts
attributable to the assets of Specified Non-Wholly Owned Subsidiaries and
Unrestricted Subsidiaries, but includes all equity investments in Specified
Non-Wholly Owned Subsidiaries and Unrestricted Subsidiaries.

“Consolidated Senior Secured Funded Debt” means, as of any date of
determination, all Consolidated Funded Debt that is secured by a Lien on any
assets of the Borrower or any Restricted Subsidiary (other than Specified
Non-Wholly Owned Subsidiaries).

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Funded Debt as of
such date to (b) Consolidated EBITDA of the Borrower for the period of four
consecutive fiscal quarters ended on such date.

“Consolidated Total Assets” means:

“Consolidated Total Assets of the Borrower” means, as of any date of
determination, the total assets of Borrower and the Restricted Subsidiaries
(other than Specified Non-Wholly Owned Subsidiaries) determined in accordance
with GAAP, as set forth on the Consolidated balance sheet of the Borrower
prepared in accordance with GAAP. For the avoidance of doubt, Consolidated Total
Assets of the Borrower excludes all amounts attributable to the assets of
Specified Non-Wholly Owned Subsidiaries and Unrestricted Subsidiaries, but
includes all equity investments in Specified Non-Wholly Owned Subsidiaries and
Unrestricted Subsidiaries.

“Consolidated Total Assets” of a Person other than the Borrower means, as of any
date of determination, the total assets of such Person and its Consolidated
Subsidiaries, determined in accordance with GAAP, as set forth on the
Consolidated balance sheet of such Person and its Consolidated Subsidiaries
prepared in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

6



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including the Applicable Rate for
Eurodollar Loans) otherwise applicable to such Loan plus 2% per annum.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
six months after the Maturity Date, or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Equity Interest referred to in clause (a) above, in each case at any
time earlier to the six months after the latest Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary thereof directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests”, “equity interests” and “equity securities” means, with
respect to any Person, all of the shares of capital stock of (or other ownership
or profit interests in) such Person, all of the warrants, options or other
rights for the purchase or acquisition from such Person of shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or non-voting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. The term Equity
Interests shall also include other securities or instruments that have both debt
and equity features.

 

7



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (or the successor thereto if the British Bankers Association is no longer
making a LIBOR Rate available) (“LIBOR”), as published by Reuters (or other
commercially available source providing quotations of LIBOR as designated by the
Lender from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
specified in The Wall Street Journal for Dollars two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than pursuant to clause (c) of the definition of “Base
Rate”).

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of the Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which the Lender acquires such interest in the Loan or Commitment and
(c) Taxes attributable to the Lender’s failure to comply with Section 3.01(e).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by

 

8



--------------------------------------------------------------------------------

Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the “federal funds rate” specified in The Wall Street Journal on such day.

“Finance Subsidiary” means a direct Wholly Owned Subsidiary of the Borrower that
(a) (i) is formed solely to be a co-issuer, jointly and severally, with the
Borrower, of any senior unsecured notes of the Borrower and (ii) has nominal
assets and conducts no business operations or (b) (i) engages in no material
business other than (x) lending funds to the Borrower or a direct or indirect
Wholly Owned Subsidiary of the Borrower, and (y) activities incidental to the
foregoing, and (ii) has no Indebtedness other than to the Borrower.

“Financial Covenants” means the covenants contained in Section 7.13.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means QEP Midstream Partners GP, LLC, a Delaware limited
liability company, general partner of the Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

9



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” has the meaning set forth in the definition of “ Secured Hedge
Agreement.”

“Immaterial Subsidiary” means any Subsidiary designated by the Borrower pursuant
to Section 7.06 as an Immaterial Subsidiary, if and for so long as (a) such
Subsidiary does not have (i) Consolidated assets in excess of 5% of Consolidated
Total Assets of the Borrower or (ii) Consolidated EBITDA for the four fiscal
quarters ending on the most recent Quarter-End Date that accounts for more than
5% of Consolidated EBITDA of the Borrower for such period, and (b) such
Immaterial Subsidiary, together with all other Subsidiaries designated by the
Borrower as Immaterial Subsidiaries, (i) does not have Consolidated assets
exceeding 10% of the Consolidated Total Assets of the Borrower and (ii) does not
have Consolidated EBITDA for the four fiscal quarters ending on the most recent
Quarter-End Date that accounts for more than 10% of Consolidated EBITDA of the
Borrower for such period.

A Subsidiary will not be an Immaterial Subsidiary to the extent that any of the
required terms set forth in clauses (a) or (b) of this paragraph is not
satisfied, and if a Subsidiary that has been designated by the Borrower as an
Immaterial Subsidiary ceases to satisfy any of such terms, from and after the
date that it ceases to satisfy any such terms, such Subsidiary shall cease to be
an Immaterial Subsidiary and shall be a Material Subsidiary.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;.

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by (or for which
the holder of such indebtedness has an existing right, contingent or otherwise,
to be secured by) a Lien on property owned or being acquired by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(f) capital leases and Synthetic Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is

 

10



--------------------------------------------------------------------------------

expressly made non-recourse to such Person. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any capital lease or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.07.

“Initial Financial Statements” means the unqualified audited combined financial
statements of the Borrower for the fiscal year ended December 31, 2013 and the
unqualified unaudited combined financial statements of the Borrower for the
period from January 1, 2014 to September 30, 2014.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning, of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date (a) one week, or one, two or
three months thereafter, or (b) upon consent of the Lender, twelve months
thereafter, in any case as selected by the Borrower in its Loan Notice; provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a line of business. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

11



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means an entity, other than a Subsidiary, in which the Borrower
owns directly or indirectly five percent (5%) or more of any class of ownership
interests. As of the Closing Date, the only Joint Venture is Three Rivers
Gathering, L.L.C.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lender Acquisition” means the acquisition by TLLP of 100% of the Equity
Interests of the Lender pursuant to the Lender Acquisition Agreement.

“Lender Acquisition Agreement” means that certain Membership Interest Purchase
Agreement, dated as of October 19, 2014, by and between QEP Field Services
Company and TLLP.

“Lender Funding Source Requirements” means (i) any requirement under the Lender
Funding Source Documents that, as a condition to TLLP providing the financing
for the Lender’s Loans to Borrower under this Agreement after the closing of the
Lender Acquisition, the Borrower and its Subsidiaries execute joinders to the
Lender Funding Source Documents and (ii) after giving effect to such joinders,
the obligations and covenants of the Borrower and its Subsidiaries under such
Lender Funding Source Documents.

“Lender Funding Source Documents” means the credit agreements, security
agreements, guarantees and indentures set forth on Schedule 1.1.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, the Note and each other document executed
and delivered by the Borrower or a Subsidiary in connection therewith that is
designated as a Loan Document therein.

“Loan Notice” means a written notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A.

“Material Adverse Effect” means (a) a material adverse effect on the property,
business, operations, liabilities, condition (financial or otherwise) or
operating results of (x) the Borrower and the Restricted Subsidiaries taken as a
whole or (y) the Borrower and its Restricted Subsidiaries taken as a whole,
(b) a material impairment of the ability of the Borrower to perform any of its
material obligations under any Loan Document, or (c) a material impairment of
any right or remedy of or benefit available to the Lender under any Loan
Document.

 

12



--------------------------------------------------------------------------------

“Material Agreement” means any agreement or contract to which the Borrower or
any Restricted Subsidiary is a party, which, if terminated or cancelled (other
than an expiration in accordance with its terms), would reasonably be expected
to result in a Material Adverse Effect.

“Material Project” means any capital project of the Borrower or any Restricted
Subsidiary the cost of which is reasonably expected by the Borrower to exceed,
or exceeds, $10,000,000.

“Material Project Consolidated EBITDA Adjustment” means:

(i) prior to the Commercial Operation Date of such Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (equal to the then-current completion percentage of such Material
Project) of an amount to be approved by the Lender (such approval not to be
unreasonably withheld or delayed) as the projected Consolidated EBITDA
attributable to such Material Project for the first 12-month period following
the scheduled Commercial Operation Date of such Material Project (such amount to
be determined based on projected revenues from customer contracts relating to
such Material Project, the creditworthiness and applicable projected production
of the prospective customers, capital and other costs, operating and
administrative expenses, scheduled Commercial Operation Date, commodity price
assumptions and other factors reasonably deemed appropriate by the Lender),
which may, at the Borrower’s option (subject to Lender’s review and approval
(such approval not to be unreasonably withheld or delayed) of each component of
such Material Project Consolidated EBITDA Adjustment), be added to actual
Consolidated EBITDA for the fiscal quarter in which construction of such
Material Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Material Project (including the fiscal quarter
in which such Commercial Operation Date occurs, but net of any actual
Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date); provided that if the actual Commercial Operation
Date does not occur by the scheduled Commercial Operation Date, then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after its
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, (iv) longer than 270 days, but not more than 365 days, 75% and
(v) longer than 365 days, 100%; and

(ii) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Lender as the projected
Consolidated EBITDA attributable to such Material Project (determined in the
same manner as set forth in clause (i) above) for the balance of the four full
fiscal quarter period following such Commercial Operation Date, which may, at
Borrower’s option, be added to actual Consolidated EBITDA for such fiscal
quarters (but net of any actual Consolidated EBITDA attributable to such
Material Project following such Commercial Operation Date).

“Material Subsidiary” means, at any time, each of the following: (a) QEP
Gathering I, LLC, (b) Rendezvous Gas, and (b) each other Subsidiary that is not
an Immaterial Subsidiary at such time.

“Maturity Date” means August 14, 2018.

 

13



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means

(a) with respect to any Asset Sale or Casualty Event, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of:

(i) selling expenses (including reasonable broker’s fees or commissions, legal
fees, transfer and similar Taxes and the Borrower’s good faith estimate of
income Taxes paid or payable by the Borrower in connection with such sale),

(ii) amounts provided as a reserve, in accordance with GAAP, against (x) any
liabilities under any indemnification obligations associated with such Asset
Sale or Casualty Event or (y) any other liabilities retained by Borrower or any
of its Restricted Subsidiaries associated with the properties sold or
transferred in such Asset Sale or Casualty Event (provided that, to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Cash Proceeds);

(iii) Borrower’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the properties sold or transferred
within 90 days of such Asset Sale or Casualty Event (provided that, to the
extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within 90 days of such Asset Sale or Casualty Event, such
cash proceeds shall constitute Net Cash Proceeds);

(iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by a Permitted
Lien on the properties sold or transferred in such Asset Sale or Casualty Event
and which is repaid with such proceeds (other than any such Indebtedness assumed
by the purchaser of such properties); and

(v) in the case of a Casualty Event, all reasonable costs and expenses incurred
in connection with the collection of proceeds, awards or other compensation in
respect of a Casualty Event;

provided, however, that, if the Borrower shall deliver a certificate of a
Responsible Officer to the Lender not later than the seventh Business Day
following the receipt by the Borrower or any Restricted Subsidiary of such cash
proceeds setting forth the Borrower’s intent to reinvest (or to cause its
Restricted Subsidiaries to reinvest) such proceeds in productive assets of a
kind then used or usable in the business of the Borrower or any Restricted
Subsidiary (or 100% of the Equity Interests of any entity that shall become a
Restricted Subsidiary hereunder that owns such productive assets) within 360
days of receipt of such proceeds and in each case such proceeds are used for
such reinvestment within such 360 day period (or, if committed to be so used
within such period, are so reinvested within a further 180 days thereafter) and
(y) no Event of Default shall have occurred and shall be continuing at the time
of such certificate or at the proposed time of the application of such proceeds,
such proceeds shall not constitute Net Cash Proceeds except to the extent not so
used at the end of such period, at which time such proceeds shall be deemed to
be Net Cash Proceeds; and

 

14



--------------------------------------------------------------------------------

(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all Taxes and reasonable and customary fees,
commissions, costs and other expenses incurred in connection therewith.

“Non-Wholly Owned” when used with respect to a Subsidiary, means a Subsidiary
that is not Wholly Owned.

“Note” means a promissory note made by the Borrower in favor of the Lender
evidencing Loans made by the Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether such Obligations are direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means Taxes imposed solely as a result of a present or
former connection between the Lender and the jurisdiction imposing such Tax
(other than connections arising from the Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Amount” means, with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans, as the case may be, occurring on such date.

“PBGC” means the Pension Benefit Guaranty Corporation.

 

15



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Protection Act of 2006, as amended (“Pension Act”),
Section 412 of the Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Section 412, 430, 431, 432, and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permitted Acquisition” means the acquisition by the Borrower or a Restricted
Subsidiary of assets of a Person constituting a line of business of such Person,
or not less than 100% of the Equity Interests (other than directors’ qualifying
shares) of a Person (each such Person being referred to herein as the “Acquired
Entity”); provided that (a) at the time of such acquisition (i) both immediately
before and after giving effect thereto, no Default shall have occurred and be
continuing; and (ii) immediately before and after consummating such acquisition,
the Borrower shall be in Pro Forma Compliance with the Financial Covenants.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

(b) Investments in commercial paper maturing within twelve months from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within twelve months from the date of acquisition thereof
issued or guaranteed by or placed with, and demand, savings and money market
deposit accounts issued or offered by any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000 and that issues (or the parent of which issues) commercial paper
rated at least “Prime-2” (or the then equivalent grade) by Moody’s or “A-2” (or
the then equivalent grade) by S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, at least 95% of whose assets are
invested in investments of the type described in clauses (a) through (d) above.

“Permitted Liens” means:

 

16



--------------------------------------------------------------------------------

(a) statutory Liens for taxes, assessments and governmental charges, statutory
mechanics’, materialmen’s, carriers’, workman’s and warehousemen’s Liens, and
other similar statutory Liens, provided that in each case under this
subparagraph (a), such Liens secure only indebtedness, liabilities and
obligations which are not delinquent for a period of more than 60 days or which
are being contested by appropriate proceedings and for which adequate reserves
are provided on the books of the Borrower or the applicable Restricted
Subsidiary;

(b) Liens on the office facilities of the Borrower and Restricted Subsidiaries;

(c) Liens to secure the Obligations;

(d) Liens on any property or asset existing prior to the acquisition thereof
pursuant to an Acquisition by the Borrower and Liens on any property or asset of
any Person that becomes a Restricted Subsidiary after the Closing Date if such
Liens exist prior to the time such Person becomes a Restricted Subsidiary,
provided that (i) such Liens secure only Indebtedness permitted by
Section 7.01(c), (ii) such Liens are not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, (iii) such Liens shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary, (iv) such Liens shall secure only
those obligations which it secured on the date of such acquisition or the date
such Person becomes a Restricted Subsidiary, and any Permitted Refinancing
Indebtedness in respect of the foregoing, and (v) such Liens may not cover any
Pipeline Real Property other than Pipeline Real Property acquired after the
Closing Date pursuant to an Acquisition;

(e) (i) pledges of cash and cash equivalents incurred or deposits made to secure
obligations (other than Indebtedness) under workers’ compensation laws or
similar legislation or to secure public or statutory obligations, in each case
in the ordinary course of business, or deductibles, self-insurance, insurance
premiums, co-payment, coinsurance, retention and similar obligations to
providers of insurance in respect of such obligations in the ordinary course of
business; and

(ii) pledges of cash and cash equivalents to secure the obligations of the
Borrower and/or one or more of its Restricted Subsidiaries with respect to Swap
Contracts permitted by this Agreement, provided that the aggregate amount of
cash and cash equivalents encumbered by Liens permitted by this clause (e)(ii)
shall not exceed at any time $25,000,000;

(f) encumbrances consisting of easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Real Property of the
Borrower or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines and distribution lines, or otherwise
imposed by law or arising in the ordinary course of business that do not secure
Indebtedness or other monetary obligations and, in the aggregate, are not
substantial in amount and do not materially impair the use of such property by
the Borrower or such Restricted Subsidiary in the operation of its business and
which do not in any case materially detract from the value of the property
subject thereto;

(g) deposits made in the ordinary course of business to secure the performance
of bids, trade contracts (other than for debt for borrowed money), leases (other
than Indebtedness) and surety bonds;

(h) Liens securing Indebtedness of the Borrower and/or one or more Restricted
Subsidiaries permitted by Section 7.01(b) to finance the acquisition,
construction or improvement of fixed or capital assets, provided that (i) such
Liens and the Indebtedness secured thereby are

 

17



--------------------------------------------------------------------------------

incurred prior to or within 180 days after such acquisition or the completion of
construction or improvement of such fixed or capital assets, (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness initially secured thereby is not
more than 100% of the purchase price or cost of construction or improvement of
such fixed or capital asset and (iv) such Liens may not cover any Pipeline Real
Property other than Pipeline Real Property acquired after the Closing Date
pursuant to an Acquisition;

(i) the interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j) Liens with respect to judgments which do not result in an Event of Default
under Section 8.01(h);

(k) Liens not securing Indebtedness arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the FRB and no such deposit account is intended by the Borrower
or any Restricted Subsidiary to provide collateral to the depository
institution;

(l) (i) Liens on Equity Interests in an Unrestricted Subsidiary securing
Indebtedness of such Unrestricted Subsidiary (or its parent company that is an
Unrestricted Subsidiary) that is non-recourse to the Borrower and the Restricted
Subsidiaries and (ii) Liens on Equity Interests in a Joint Venture, owned by the
Borrower or Restricted Subsidiary, that are in favor of the other holders of
Equity Interests in such Joint Venture to secure the performance of the
Borrower’s or such Restricted Subsidiary’s obligations under the joint venture
agreement governing such joint venture;

(m) Liens constituting earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement;

(n) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only related to the leased
property), other than in connection with capital leases and sale and leaseback
transactions;

(o) Liens securing Indebtedness of the Borrower and/or one or more Restricted
Subsidiaries, which Liens are not otherwise permitted by clauses (a) through
(m) above, provided that (x) the aggregate outstanding principal amount of the
Indebtedness of the Borrower and its Restricted Subsidiaries secured thereby,
when added to the aggregate principal amount of Indebtedness permitted by
Section 7.01(j) (without duplication), does not exceed at any time an amount
equal to the greater of $20,000,000 and 3% of Consolidated Net Tangible Assets
of the Borrower, and (y) no such Liens shall encumber Pipeline Real Property;
and

(p) after the closing of the Lender Acquisition, Liens securing Guarantees
pursuant to Lender Funding Source Requirements.

“Permitted Refinancing Indebtedness” means Indebtedness issued in exchange for,
or proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”), the Indebtedness being Refinanced (or
previous refinancings thereof constituting Permitted Refinancing

 

18



--------------------------------------------------------------------------------

Indebtedness), provided, that (i) the principal amount of the Permitted
Refinancing Indebtedness does not exceed the principal amount of the
Indebtedness being Refinanced except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder; (ii) the average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to that of the
Indebtedness being Refinanced; (iii) if the Indebtedness being Refinanced is
subordinated in right of payment to the Obligations, such Permitted Refinancing
Indebtedness is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lender as those contained in the documentation
governing the Indebtedness being Refinanced; (iv) no Permitted Refinancing
Indebtedness shall have different obligors, or greater guarantees or security,
than the Indebtedness being Refinanced; and (v) at the time of incurrence of
such Permitted Refinancing Indebtedness, no Event of Default shall have occurred
and be continuing.

“Permitted Unsecured Indebtedness” means Indebtedness permitted by
Section 7.01(e).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline Real Property” shall mean all easements, rights of way, and other Real
Property or other interests therein comprising any part of the pipelines,
including transmission pipelines and gathering pipelines, of the Borrower or any
Subsidiary, or upon which any part of such transmission and/or gathering
pipelines has been built, passes over or through or which is used in or
reasonably necessary for the operation thereof.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Pro Forma Compliance” means, on any date (the “Determination Date”) when used
in connection with the Financial Covenants, that the Borrower is in compliance
with the covenant levels set forth in Section 7.13 as of the most recent
Quarter-End Date, in each case calculated on a pro forma basis to give effect to
(i) Indebtedness as of such date of determination and any incurrence of
Indebtedness on the Determination Date and (ii) any Acquisition occurring after
such Quarter-End Date, in each case, as if such events had occurred on the first
day of the four fiscal quarter period ended on such Quarter-End Date.

“QEPM Gathering” means QEPM Gathering I, LLC, a Delaware limited liability
company.

“Qualified Notes Offering” means issuance by the Borrower of unsecured
Indebtedness that satisfies the requirements of Section 7.01(e) and the gross
proceeds of which equal $200,000,000 or more.

“Qualifying Acquisition” shall mean any Acquisition by the Borrower or a
Restricted Subsidiary for a purchase price in excess of $50,000,000.

“Quarter-End Date” means the last day of the fiscal quarter of the Borrower most
recently ended for which financial statements are available to the Borrower or
for which financial statements are required to be delivered pursuant to
Section 6.01(a) or 6.01(b).

“Real Property” means, collectively, all right, title and interest in and to any
and all parcels of or interests in real property owned or leased by any Person,
together with, in each case, all easements,

 

19



--------------------------------------------------------------------------------

hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Registration Statement” means the Registration Statement on Form S-1, under the
Exchange Act, of the Borrower filed with the SEC on May 9, 2013 as amended from
time to time prior to the Closing Date.

“Related Parties” means, with respect to any Person, such Person’s partners,
directors, officers, employees, agents, trustees and advisors.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Rendezvous Gas” means Rendezvous Gas Services, L.L.C., a Delaware limited
liability company.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Responsible Officer” of a Person means the chairman of the board, chief
executive officer, president or chief financial officer of such Person (or, in
the case of a partnership, of its general partner). Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
Unless otherwise specifically stated herein, references to “Responsible Officer”
shall mean “Responsible Officer of the Borrower”.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest or of any option,
warrant or other right to acquire any such capital stock or other equity
interest.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/ Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions /SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

 

20



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Non-Wholly Owned Subsidiary” means each of Rendezvous Gas, for so
long as Rendezvous Gas is a Non-Wholly Owned Subsidiary of the Borrower.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect Subsidiary
or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the
counterparties to such Swap Contracts.

 

21



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $25,000,000.

“TLLP” means Tesoro Logistics LP, a Delaware limited partnership.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means any Immaterial Subsidiary of the Borrower that
is designated as an Unrestricted Subsidiary by the Borrower pursuant to a notice
given to the Lender pursuant to Section 7.06. If at any time a Subsidiary that
has been designated as an Unrestricted Subsidiary becomes a Material Subsidiary,
from and after such time, such Subsidiary will cease to be an Unrestricted
Subsidiary and shall be a Restricted Subsidiary as provided in
Section 7.06(c)(iv). As of the Closing Date, there are no Unrestricted
Subsidiaries.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Wholly Owned”, when used with respect to a Subsidiary of a Person, means that
all of the Equity Interests of such Subsidiary are directly or indirectly
(through one or more Wholly Owned Subsidiaries) owned by such Person, excluding
directors’ qualifying shares that are required to be held by directors under
applicable law.

“Withholding Agent” means the Borrower and the Lender.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

 

22



--------------------------------------------------------------------------------

(iii) The terms “include”, “includes” “including” is by way of example and not
limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) The words “asset” and “property” (and plural forms thereof) shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts, contract rights, and Equity Interests.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

(e) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Initial Financial Statements, except as otherwise
specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio, covenant in respect of Indebtedness or other requirement set
forth in any Loan Document, and either the Borrower or the Lender shall so
request, the Lender and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

23



--------------------------------------------------------------------------------

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).

ARTICLE II.

THE COMMITMENT AND BORROWINGS

2.01 Loans. Subject to the terms and conditions set forth herein, the Lender
agrees to make loans (each such loan, a “Loan”) in Dollars to the Borrower from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of the
Commitment. Within the limits of the Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.03, and reborrow under this Section 2.01. Loans may be Base Rate
Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable written notice to the Lender. Each such notice must be received by
the Lender not later than 11:00 a.m. (i) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans. Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

 

24



--------------------------------------------------------------------------------

(b) Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Borrowing, Section 4.01), the Lender
shall make the requested Loan available to the Borrower by wire transfer of such
funds or as otherwise agreed to by the Lender.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Lender.

(d) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

2.03 Prepayments.

(a) Optional. The Borrower may, upon notice to the Lender, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Lender not later
than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $2,000,000 or a
whole multiple of $500,000 in excess thereof; or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.

(b) Mandatory.

(i) If for any reason the Total Outstandings at any time exceed the Commitment
then in effect, the Borrower shall immediately prepay or repay all outstanding
Loans in an aggregate amount equal to such excess.

(ii) To the extent that the aggregate amount of Net Cash Proceeds of Asset Sales
and Net Cash Proceeds of Casualty Events received by the Borrower and its
Restricted Subsidiaries in a fiscal year exceeds five percent (5%) of
Consolidated Net Tangible Assets of the Borrower as of the end of the most
recently ended fiscal year, the Borrower shall apply an amount equal to 100% of
such excess Net Cash Proceeds to prepay outstanding Loans in accordance with
Section 2.03(b)(iv).

(iii) In the event that the Borrower or any Restricted Subsidiary shall receive
Net Cash Proceeds from the issuance or incurrence of Indebtedness for money
borrowed (other than any cash proceeds from the issuance of Indebtedness
permitted pursuant to Section 7.01) the Borrower shall within three Business Day
following the receipt of such Net Cash Proceeds by the Borrower or such
Restricted Subsidiary, apply an amount equal to 100% of such Net Cash Proceeds
to prepay outstanding Loans in accordance with Section 2.03(b)(iv).

(iv) Mandatory prepayments under this Section 2.03(b) shall be applied to
outstanding Loans with no corresponding permanent reduction of the Commitments.

 

25



--------------------------------------------------------------------------------

(v) Prepayments of Loans under this Section 2.03 shall be subject to Section
3.05, and, to the extent interest is required to be paid pursuant to Section
2.06(c), shall be accompanied by accrued and unpaid interest on the principal
amount to be prepaid to but excluding the date of payment.

2.04 Termination or Reduction of Commitment. The Borrower may, upon notice to
the Lender, terminate the Commitment or from time to time permanently reduce the
Commitment; provided that (i) any such notice shall be received by the Lender
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce the Commitment if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Outstandings
would exceed the Commitment. All fees accrued until the effective date of any
termination of the Commitment shall be paid on the effective date of such
termination.

2.05 Repayment of Loans. The Borrower shall repay to the Lender on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then at the election of the Lender, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) At the election of the Lender, while any Event of Default exists, the
Borrower shall pay interest on the amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. In the event of any repayment or prepayment of any Loan other than a
Base Rate Loan, accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment. Interest hereunder shall
be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

26



--------------------------------------------------------------------------------

2.07 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by “prime rate” shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.09(a), bear interest for one day.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lender
determines that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Lender promptly on demand by the Lender (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Lender under Section 2.06(b) or under Article VIII.

2.08 Evidence of Debt. The Loans made by the Lender shall be evidenced by one or
more accounts or records maintained by the Lender in the ordinary course of
business. The accounts or records maintained by the Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a Note, which shall evidence the Loans in addition to such
accounts or records. The Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

2.09 Payments Generally.

(a) All payments to be made by the Borrower hereunder or under any other Loan
Document shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Lender at the
Lender’s office (or as otherwise specified by the Lender) in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. All payments received by the Lender after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by the Borrower hereunder or under any other Loan
Document shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or it will obtain the funds for any Loan in
any particular place or manner.

 

27



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes.

Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall to the extent permitted by applicable Laws be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Lender receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Lender timely reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall jointly and severally
indemnify the Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Lender or required to be withheld or deducted from a payment to the Lender and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 3.01, the
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.

 

28



--------------------------------------------------------------------------------

(e) Status of Lender; Tax Documentation. If the Lender is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document, it shall deliver to the Borrower, at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
the Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not the Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject the Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of the Lender.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive any
assignment of rights by, or the replacement of, the Lender, the termination of
the Commitment and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

3.02 Illegality. If the Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the Lender
to make, maintain or fund Eurodollar Rate Loans, or to determine or charge
interest rates based upon the Eurodollar Rate, then, on notice thereof by the
Lender to the Borrower, any obligation of the Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until the Lender notifies the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from the Lender, prepay or, if applicable,
convert all Eurodollar Rate Loans of the Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
the Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Lender determines that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with

 

29



--------------------------------------------------------------------------------

respect to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to the Lender of funding such Loan,
the Lender will promptly so notify the Borrower. Thereafter, the obligation of
the Lender to make or maintain Eurodollar Rate Loans shall be suspended until
the Lender revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Rate Loans.

(a) If any Change in Law shall

(i) subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(ii) impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by the
Lender or any participation therein;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, continuing, converting to or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or any other amount) then, upon request of the Lender, the Borrower will pay to
the Lender, as the case may be, such additional amount or amounts as will
compensate the Lender, as the case may be, for such additional costs incurred or
reduction suffered.

(b) A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in subsection (a) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

(c) Failure or delay on the part of the Lender to demand compensation pursuant
to the foregoing provisions of this Section shall not constitute a waiver of the
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate the Lender pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
270 days prior to the date that the Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of the Lender from time to time, the
Borrower shall promptly compensate the Lender for and hold the Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

30



--------------------------------------------------------------------------------

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by the
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Matters Applicable to all Requests for Compensation. A certificate of the
Lender claiming compensation under this Article III and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error. In determining such amount, the Lender may use
any reasonable averaging and attribution methods.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitment and repayment of all other Obligations
hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

4.01 Conditions of the Closing Date. The obligation of the Lender to fund the
initial Borrowing hereunder is subject to satisfaction (or waiver in accordance
with Section 9.01) of the following conditions precedent:

(a) The Lender’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer to the extent required to be
executed, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Lender:

(i) executed counterparts of this Agreement, in the number requested by the
Lender;

(ii) a Note executed by the Borrower in favor of the Lender if requested by the
Lender;

(b) There shall not have occurred since December 31, 2013 any event or condition
that has had or would reasonably expected to have, either individually or in the
aggregate, a material adverse effect on the business, assets, financial
condition, or operations of the Borrower and its Subsidiaries, taken as a whole.

 

31



--------------------------------------------------------------------------------

(c) Except as disclosed in the Registration Statement, there is no litigation,
arbitration or governmental investigation, proceeding or inquiry as to which
there is a reasonable possibility of an adverse determination which (i) would
reasonably be expected to have a Material Adverse Effect or (ii) which seeks to
prevent, enjoin or delay the funding of the initial Borrowings.

(d) The Borrower shall have terminated, or cause to be terminated, all lender
and letter of credit issuer commitments under the Credit Agreement dated as of
August 14, 2013 among QEP Midstream Partners Operating, LLC, as borrower, the
Borrower, as parent guarantor, Wells Fargo Bank, N.A., as administrative agent,
and the lenders and other parties thereto, as amended, and shall have repaid (or
substantially concurrently with the satisfaction of the other conditions
precedent to the initial Borrowing shall repay on the Closing Date) all loans
and other amounts owed under such Credit Agreement.

The Lender shall notify the Borrower of the Closing Date, and such notice shall
be conclusive and binding.

4.02 Conditions to all Borrowings. The obligation of the Lender to honor any
Loan Notice (other than a Loan Notice requesting only the conversion of Loans
from one Type to another or the continuation of Eurodollar Rate Loans) is
subject to the following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V or
any other Loan Document, or which are contained in any document furnished by the
Borrower to the Lender under or in connection with this Agreement, shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such Borrowing, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02(a) the representations and warranties contained in Section 5.06(b) shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.

(b) No Default shall exist or would result from such proposed Borrowing.

(c) The Lender shall have received a Loan Notice in accordance with the
requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that:

5.01 No Default. No event has occurred and is continuing which constitutes a
Default.

5.02 Organization and Good Standing. The Borrower and each of its Material
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of organization, having all powers required to carry on
its business and enter into and carry out the transactions contemplated hereby.
The Borrower and each of its Material Subsidiaries is duly qualified, in good

 

32



--------------------------------------------------------------------------------

standing, and authorized to do business in all other jurisdictions wherein the
character of the properties owned or held by it or the nature of the business
transacted by it makes such qualification necessary, except as would not,
individually or in the aggregate, have a Material Adverse Effect.

5.03 Authorization. The Borrower has duly taken all necessary corporate action
to authorize the execution and delivery by it of the Loan Documents to which it
is a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrower is duly
authorized to borrow funds hereunder.

5.04 No Conflicts or Consents. The execution and delivery by the Borrower of the
Loan Documents to which it is a party, the performance of its obligations under
such Loan Documents, and the consummation of the transactions contemplated by
the Loan Documents, do not and will not (a) conflict with any provision of
(i) any Law, (ii) the Organization Documents of the Borrower, or (iii) any
material agreement, judgment, license, order or permit applicable to or binding
upon the Borrower, (b) result in the acceleration of any material Indebtedness
owed by the Borrower, or (c) result in or require the creation of any Lien upon
any assets or properties of the Borrower, except as expressly contemplated or
permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no material consent, approval, authorization or order of, and no
notice to or filing with, any Governmental Authority or third party is required
in connection with the execution, delivery or performance by the Borrower of any
Loan Document to which it is a party or to consummate any transactions
contemplated by the Loan Documents.

5.05 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of the Borrower that is a party thereto, enforceable in accordance with their
terms except as such enforcement may be limited by bankruptcy, insolvency or
similar Laws of general application relating to the enforcement of creditors’
rights or by general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

5.06 Financial Statements.

(a) The Initial Financial Statements (i) fairly present, in all material
respects, the financial position of the Borrower at the respective dates thereof
and the results of operations and consolidated cash flows of the Borrower for
the respective periods thereof, and (ii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the dates thereof that are required to be disclosed under GAAP. The Initial
Financial Statements were prepared in accordance with GAAP.

(b) Beginning with the initial delivery of the financial information required
under Section 6.01(a) and Section 6.01(b), the financial information delivered
by the Borrower pursuant to such Sections (i) was prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly presents, in all material
respects, the Borrower’s Consolidated financial condition as of the date thereof
and the results of operations for the period covered thereby, subject, in the
case of interim statements, to the absence of footnotes and to normal year-end
adjustments.

(c) Since December 31, 2013, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have, a Material Adverse Effect.

5.07 Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by the Borrower to the Lender in connection with the
negotiation of this Agreement or in connection with any transaction contemplated
hereby, taken as a whole, contains any untrue statement of a material fact or
omits to state any material fact known to the Borrower (other than industry-wide
risks normally associated with the types of businesses conducted by the
Borrower) necessary to make the

 

33



--------------------------------------------------------------------------------

statements contained herein or therein, in light of the circumstances under
which they were made, not materially misleading as of the date made or deemed
made, provided that, with respect to any projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by the Borrower to be reasonable at the time (it being
recognized, however, that projections as to future events are not to be viewed
as facts and that the actual results during the period or periods covered by any
projections may materially differ from the projected results). There is no fact
known to the Borrower (other than industry-wide risks normally associated with
the types of businesses conducted by the Borrower) that has not been disclosed
by the Borrower to the Lender in writing which would reasonably be expected to
have a Material Adverse Effect.

5.08 Litigation. Except as disclosed in the Registration Statement, there are no
actions, suits or legal, equitable, arbitrative or administrative proceedings
pending, or to the knowledge of the Borrower threatened, against the Borrower
and/or one or more Subsidiaries before any Governmental Authority which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and there are no outstanding judgments, injunctions,
writs, rulings or orders by any such Governmental Authority against the Borrower
or any Subsidiary which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.09 Labor Disputes and Acts of God. Except as disclosed on Schedule 5.09,
neither the business nor the properties of the Borrower or any Material
Subsidiary has been affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty (whether or not covered by insurance),
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

5.10 ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The Borrower and each ERISA Affiliate has fulfilled its
obligations under the Pension Funding Rules with respect to each Pension Plan,
except to the extent that such noncompliance would not reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under the
Pension Funding Rules in respect of any Plan, (b) failed to make any
contribution or payment to any Plan or Multiemployer Plan, or made any amendment
to any Plan that has resulted or could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA that are not past due.

5.11 Environmental and Other Laws. Except for matters that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor or any Subsidiary thereof (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or
(ii) has become subject to any Environmental Liability.

5.12 Borrower’s Subsidiaries; Equity Investments. As of the Closing Date, the
Borrower does not have (a) any Subsidiaries other than those disclosed on
Schedule 5.12, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable (to the extent
applicable) and are owned by the Person indicated on Schedule 5.12, or (b) any
equity investment in any other entity other than those disclosed on Schedule
5.12.

5.13 Title to Properties; Licenses. The Borrower and each Material Subsidiary
has good title to, or valid leasehold interests in, its properties and assets
material to its business, except for any failure,

 

34



--------------------------------------------------------------------------------

defect or other matter that would not, in the aggregate, be reasonably expected
to have a Material Adverse Effect. The property of the Borrower and each
Material Subsidiary material to the conduct of its business is free and clear of
all Liens other than Permitted Liens. The Borrower and each Material Subsidiary
possesses all licenses, permits, franchises, patents, copyrights, trademarks and
trade names, and other intellectual property (or otherwise possesses the right
to use such intellectual property without violation of the rights of any other
Person) which are reasonably necessary to carry out its business as presently
conducted and as presently proposed to be conducted hereafter, and neither the
Borrower nor any Material Subsidiary is in violation in any material respect of
the terms under which it possesses such intellectual property or the right to
use such intellectual property, except as would not, individually or in the
aggregate, have a Material Adverse Effect.

5.14 Government Regulation.

(a) Neither the Borrower nor any Subsidiary is engaged, or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. No
part of the proceeds of any Loan will be used for purchasing or carrying margin
stock or for any purpose which violates the provision of Regulation T, U or X of
the FRB.

(b) Neither the Borrower nor any Subsidiary is subject to regulation under any
Law which regulates the incurring by such Person of Indebtedness. Neither the
Borrower nor any of its Subsidiaries is an “investment company” as defined in,
or regulated by, The Investment Company Act of 1940.

5.15 Solvency. The Borrower and its Subsidiaries on a Consolidated basis, are
Solvent.

5.16 Compliance with Laws and Material Agreements. The Borrower and each
Restricted Subsidiary is in compliance with (a) all Laws applicable to it or its
property or assets and (b) all Material Agreements, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

5.17 Taxes. The Borrower and its Restricted Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings, are
disclosed on the financial statements of the Borrower and, if required by GAAP,
for which adequate reserves have been provided in accordance with GAAP or (b) to
the extent that the failure to do so would not reasonably be expected to result
in a Material Adverse Effect.

5.18 OFAC. Neither the Borrower nor any Subsidiary (i) is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of
(A) the Trading with the Enemy Act, (B) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) or any enabling legislation or executive order relating thereto or
(C) the PATRIOT Act, (iii) is a Sanctioned Person or (iv) has more than 10% of
its assets in Sanctioned Countries. No part of the proceeds of any Loan will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

5.19 Insurance. Schedule 5.19 sets forth an accurate description of all
insurance maintained by the Borrower and Restricted Subsidiaries as of the
Closing Date. As of the Closing Date, such insurance is in full force and effect
and all premiums have been duly paid. The Borrower and Restricted Subsidiaries
have insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.

 

35



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that until the full and final payment of the
Obligations (other than contingent Obligations for which no claim has been made)
and termination of the Commitment:

6.01 Books, Financial Statements and Reports. The Borrower will, and will cause
each of its Subsidiaries to, maintain proper books of record and account in
which full and correct entries in conformity with GAAP consistently applied
shall be made of financial transactions and matters involving the assets and
business of the Borrower and its Subsidiaries. The Borrower will furnish the
following statements and reports to the Lender and at the Borrower’s expense:

(a) Within five (5) Business Days after the date required to be delivered to the
SEC, but no later than ninety-five (95) days after the end of each fiscal year,
complete consolidated financial statements of the Borrower together with all
notes thereto, which shall be prepared in reasonable detail in accordance with
GAAP and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit,
together with an unqualified opinion based on an audit using generally accepted
auditing standards, by an independent certified public accountant of nationally
recognized standing, stating that such consolidated financial statements have
been so prepared. These financial statements shall contain a consolidated
balance sheet as of the end of such fiscal year and consolidated statements of
earnings, of cash flows, and of changes in shareholders’ equity for such fiscal
year, each setting forth in comparative form the corresponding figures for the
preceding fiscal year. On the date of delivery of such financial statements to
the Lender, the Borrower will furnish to the Lender a Compliance Certificate
signed by a Responsible Officer of the Borrower stating that such financial
statements fairly present, in all material respects, the financial condition of
the Borrower, stating that such Person has reviewed the Loan Documents,
containing all calculations required to be made to show compliance or
non-compliance with the Financial Covenants, containing the information required
by Section 6.01(d) and further stating that there is no condition or event at
the end of such fiscal year or at the time of such certificate which constitutes
a Default or specifying the nature and period of existence of any such condition
or event.

(b) Within five (5) Business Days after the date required to be delivered to the
SEC, but no later than fifty (50) days after the end of each of the first three
fiscal quarters of the Borrower, starting with the fiscal quarter ending
September 30, 2013, the Borrower’s consolidated balance sheet and income
statement as of the end of such fiscal quarter and a consolidated statement of
cash flows for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, all in reasonable detail and prepared in
accordance with GAAP, subject to changes resulting from normal year-end
adjustments. In addition, the Borrower will, together with each such set of
financial statements, furnish a Compliance Certificate signed by a Responsible
Officer of the Borrower stating that such financial statements are accurate and
complete (subject to normal year-end adjustments), stating that such Person has
reviewed the Loan Documents, containing the calculations required to be made to
show compliance or noncompliance with the provisions of the Financial Covenants,
containing the information required by Section 6.01(d) and further stating that
there is no condition or event at the end of such fiscal quarter or at the time
of such certificate which constitutes a Default or specifying the nature and
period of existence of any such condition or event.

(c) Promptly upon their becoming available, the Borrower shall provide copies of
all registration statements, periodic reports and other statements and schedules
filed by the Borrower with any securities exchange, the SEC or any similar
Governmental Authority.

 

36



--------------------------------------------------------------------------------

(d) Each Compliance Certificate shall contain, with respect to any financial
statements relating to a period during which any Specified Non-Wholly Owned
Subsidiary or any Unrestricted Subsidiary is a Consolidated Subsidiary of the
Borrower, a reasonably detailed reconciliation of each of the components
reflected in the calculations of compliance with Financial Covenants to the
corresponding amounts set forth in such financial statement.

Documents required to be delivered pursuant to Section 6.01(a), (b), or (c) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the earlier of (i) the date on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 9.02 or at http://www.sec.gov
or (ii) the date on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which the Lender have access
(whether a commercial or third-party website); provided that: (i) the Borrower
shall deliver electronic or paper copies of such documents to the Lender if
requested and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Lender of the posting of any such documents and provide to
the Lender electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide electronic copies of the Compliance Certificates required
by Sections 6.01(a) and (b) to the Lender. The Lender shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and the Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.02 Other Information and Financial Records; Inspections. The Borrower agrees
to (a) keep proper books of record and accounts as may be required or necessary
to permit the preparation of financial statements in accordance with GAAP;
(b) furnish to the Lender any information which the Lender may from time to time
reasonably request concerning any covenant, provision or condition of the Loan
Documents or any matter in connection with the businesses and operations of the
Borrower and its Subsidiaries; and (c) permit, and cause its Restricted
Subsidiaries to permit, representatives appointed by the Lender (including
independent accountants, auditors, agents, attorneys, appraisers and any other
representatives), upon reasonable prior notice, to visit and inspect during
normal business hours any of the properties, to examine its books of account and
other books and records, to make copies thereof, to write down and record any
information such representatives obtain, and to discuss its affairs, finance and
accounts with its officers, employees and independent accountants. In the
absence of an Event of Default, and notwithstanding anything to the contrary in
Section 9.04, the Borrower shall not be required to pay for more than one such
visit in any year.

6.03 Notice of Material Events. The Borrower will promptly notify the Lender,
stating that such notice is being given pursuant to this Agreement, of:

(a) the occurrence of any event (including, without limitation, (i) any default
by the Borrower or any Material Subsidiary under a Contractual Obligation,
(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority affecting the Borrower or any Material
Subsidiary, or (iii) the occurrence of any ERISA Event) which has had or would
reasonably be expected to have a Material Adverse Effect; and

(b) the occurrence of any Event of Default.

Each notice delivered under Section 6.03(a) shall be accompanied by a statement
of a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

37



--------------------------------------------------------------------------------

6.04 Maintenance of Properties. The Borrower will, and will cause its Material
Subsidiaries to, keep and maintain all property material to the conduct of its
business in good, working condition, ordinary wear and tear excepted, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

6.05 Maintenance of Existence and Qualifications. The Borrower will maintain its
legal existence and good standing under the laws of its state of organization.
The Borrower (a) will cause its Material Subsidiaries to maintain their
existence and good standing under the laws of the state of their organization,
(b) will take, and will cause each of its Material Subsidiaries to take, all
reasonable steps to maintain the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except, in the case of
clauses (a) and (b), any failure to maintain, preserve or qualify that would not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit (i) any merger, consolidation, liquidation or
dissolution permitted under Section 7.07 or (ii) a termination of such
existence, good standing, rights, licenses, permits, privileges and franchises
of any Material Subsidiary if the Borrower determines in good faith that such
termination is in the best interest of the Borrower and would not reasonably be
expected to have a Material Adverse Effect.

6.06 Payment of Obligations. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, would reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and (b) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.

6.07 Insurance. The Borrower will, and will cause each of its Restricted
Subsidiaries to,

(a) Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks, including property and
casualty insurance and comprehensive general liability insurance, in each case
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; and

(b) Upon request by the Lender, deliver a certificate or certificates of
insurance evidencing insurance required to be maintained pursuant to this
Section 6.07.

6.08 Compliance with Law.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except in such circumstances in
which (a) a requirement of Law or the necessity to comply therewith is being
contested in good faith by appropriate proceedings diligently conducted, or
(b) the failure to comply therewith would not be reasonably expected to have a
Material Adverse Effect.

(b) Without limiting the obligations of the Borrower under Section 6.08(a), the
Borrower will, and will cause its Restricted Subsidiaries to, comply with all
Environmental Laws applicable to its or their business, operations and
properties; obtain and maintain in full force and effect all material
authorizations, registrations, licenses and permits required pursuant to
Environmental Law for its business, operations and properties; and perform any
investigation, remedial action or cleanup as required pursuant to Environmental
Laws, except, in each case with respect to this Section 6.08(b), to the extent
the failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

6.09 Use of Proceeds. The Borrower will use the proceeds of the Borrowings for
working capital, capital expenditures, Acquisitions and other general corporate
purposes, including distributions, not in contravention of any Law or of any
Loan Document. No part of the proceeds of the Borrowings will be used, whether
directly or indirectly, for any purpose that violates any of Regulations T, U or
X.

6.10 Subordination of Intercompany Indebtedness. All Indebtedness to the
Borrower permitted by Section 7.01(f) shall be subject to subordination
provisions in form and substance reasonably satisfactory to Lender.

ARTICLE VII.

NEGATIVE COVENANTS

The Borrower covenants and agrees that until the full and final payment of the
Obligations (other than contingent Obligations for which no claim has been made)
and termination of the Commitment:

7.01 Indebtedness. The Borrower agrees that it will not, and will not permit any
of its Restricted Subsidiaries to, in any manner owe or be liable for
Indebtedness except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) Indebtedness (including capital lease obligations) of any one or more of the
Borrower or Restricted Subsidiaries incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and Permitted
Refinancing Indebtedness in respect thereof; provided that (i) such Indebtedness
is incurred prior to or within 180 days after such acquisition or the completion
of such construction or improvement and (ii) the aggregate outstanding principal
amount of Indebtedness permitted by this Section 7.01(b), when added to the
aggregate outstanding principal amount of Indebtedness permitted by Section
7.01(c) and the Remaining Present Value of all existing leases permitted by
Section 7.03, shall not at any time exceed the greater of $70,000,000 and an
amount equal to 10% of Consolidated Net Tangible Assets of the Borrower;

(c) Indebtedness of any one or more of the Borrower or Restricted Subsidiaries
assumed in connection with any Acquisition after the Closing Date and
Indebtedness of a Person that becomes a Restricted Subsidiary after the Closing
Date pursuant to an Acquisition and any Permitted Refinancing Indebtedness in
respect of any of the foregoing; provided that such Indebtedness exists prior to
such Acquisition and is not created in contemplation thereof, and provided
further that the aggregate principal amount of Indebtedness permitted by this
clause (c), when added to the aggregate principal amount of Indebtedness
permitted by Section 7.01(b) and the Remaining Present Value of all existing
leases permitted by Section 7.03 shall not at any time exceed the greater of
$70,000,000 and an amount equal to 10% of Consolidated Net Tangible Assets of
the Borrower;

(d) the Guarantee by any one or more of the Borrower or Restricted Subsidiaries
of Indebtedness of any one or more of the other Restricted Subsidiaries if such
Indebtedness of such other Restricted Subsidiaries was permitted to be incurred
by another provision of this Section 7.01; provided that if the Indebtedness
being guaranteed is subordinated to the Obligations, then the guarantee shall be
subordinated to the same extent as the Indebtedness guaranteed;

(e) unsecured Indebtedness of one or both of the Borrower and a Finance
Subsidiary and unsecured Indebtedness of the Borrower, provided that
(A) immediately prior to and after giving effect to the issuance of such
Indebtedness, no Default exists, (B) such Indebtedness does not mature or
require any scheduled repayment, defeasance or redemption (or sinking fund
therefor) of any principal amount thereof sooner than six (6) months after the
Maturity Date, (C) the indenture or other agreement governing such

 

39



--------------------------------------------------------------------------------

Indebtedness does not contain (1) financial maintenance covenants that are more
restrictive than as set forth in this Agreement, or (2) any other covenants or
events of default that, taken as a whole, are more restrictive than those set
forth in this Agreement, or (3) any mandatory prepayment or redemption
provisions or other prepayments required as a result of a “change of control” or
similar event or as a result of an asset sale, (D) such Indebtedness is not
guaranteed by any Subsidiary, (E) immediately before and after giving incurring
such Indebtedness, the Borrower demonstrates Pro Forma Compliance with the
Financial Covenants, and (F) at the time of incurrence of such Indebtedness, a
Responsible Officer certifies to the Lender as to compliance with this Section
7.01(e);

(f) Indebtedness owed to the Borrower provided that (i) any such Indebtedness
shall be unsecured and (ii) such Indebtedness shall be subordinated to the
Obligations pursuant to subordination terms reasonably satisfactory to the
Lender;

(g) Indebtedness under Swap Contracts permitted under Section 7.12;

(h) Indebtedness consisting of unpaid insurance premiums owing to insurance
companies and insurance brokers incurred in connection with the financing of
insurance premiums in the ordinary course of business;

(i) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds, labor bonds and completion or performance guarantees
and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and Indebtedness arising out of
advances on trade receivables, customer prepayments and similar transactions in
the ordinary course of business;

(j) after the closing of the Lender Acquisition, Guarantees (or joinders
thereto) of Lender Funding Source Documents pursuant to Lender Funding Source
Requirements; and

(k) other Indebtedness of any one or more of the Borrower and Restricted
Subsidiaries not described in subsections (a) through (i) above; provided that
the aggregate outstanding principal balance of Indebtedness permitted for the
Borrower and its Restricted Subsidiaries under this subsection (j), when added
to the aggregate outstanding principal balance of all outstanding Indebtedness
of the Borrower and its Restricted Subsidiaries secured by Liens permitted by
clause (o) of the definition of “Permitted Liens” (without duplication), shall
not at any time exceed an amount equal to the greater of $20,000,000 and 3% of
Consolidated Net Tangible Assets of the Borrower.

7.02 Limitation on Liens. The Borrower agrees that it will not, and will not
permit any of its Restricted Subsidiaries to (a) create, assume or permit to
exist any Lien upon any of the properties or assets which the Borrower or such
Restricted Subsidiary now owns or hereafter acquires other than Permitted Liens
(subject to Section 7.15 in the case of Pipeline Real Property); or (b) allow
the filing or continued existence of any financing statement describing as
collateral any of its or their respective assets or property, other than
financing statements which describe only collateral subject to a Lien permitted
under this Section and which name as secured party or lessor only the holder of
such Lien.

7.03 Sale Lease-back Transactions. The Borrower agrees that it shall not, and
shall not permit any of its Restricted Subsidiaries to, enter into any
arrangement pursuant to which it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred, unless (a) such transaction is entered into by the
Borrower or a Restricted Subsidiary and (b) after giving effect to such sale or
transfer and the execution and delivery of such lease, the Remaining Present
Value of such lease and all other

 

40



--------------------------------------------------------------------------------

existing leases previously entered into as permitted by this Section 7.03,
together with the outstanding principal amount of Indebtedness permitted
pursuant to Sections 7.01(b) and 7.01(c), shall not exceed the greater of
$70,000,000 and an amount equal to 10% of Consolidated Net Tangible Assets of
the Borrower.

7.04 Line of Businesses. The Borrower agrees that it will not, and will not
permit any Restricted Subsidiaries to, engage directly or indirectly in any
material line of business other than the midstream oil and gas business, and any
business substantially related or incidental thereto, in the United States.

7.05 Investments.

(a) The Borrower agrees that it will not, and will not permit any of its
Restricted Subsidiaries to, make, purchase, acquire or hold any Investments
except:

(i) Investments existing on the Closing Date in Restricted Subsidiaries,
Unrestricted Subsidiaries and in Joint Ventures, in each case, as described in
Schedule 7.05;

(ii) Investments made after the Closing Date in Equity Interests in Wholly Owned
Restricted Subsidiaries and in Rendezvous Gas;

(iii) Permitted Investments;

(iv) Investments constituting loans or advances permitted by Section 7.01(f);

(v) Guarantees constituting Indebtedness permitted by Section 7.01;

(vi) Investments in Swap Contracts permitted by Section 7.12;

(vii) Permitted Acquisitions;

(viii) Investments consisting of (A) extensions of credit in the nature of
accounts receivable or notes receivable arising from the granting of trade
credit in the ordinary course of business, (B) Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors in order to prevent or limit loss, and (C) Investments received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
ordinary course of business;

(ix) Investments made after the Closing Date in (A) Unrestricted Subsidiaries,
(B) Non-Wholly Owned Subsidiaries and (C) Joint Ventures, provided that the
aggregate outstanding amount of all Investments permitted for the Borrower and
its Restricted Subsidiaries pursuant to this clause (a)(ix) shall not at any
time exceed in the aggregate an amount equal to the greater of $50,000,000 and
7.5% of Consolidated Net Tangible Assets of the Borrower; and

(x) other Investments not permitted by the foregoing clauses in this Section
7.05, provided that the aggregate outstanding amount of all Investments
permitted for the Borrower and its Restricted Subsidiaries pursuant to this
clause (a)(x) shall not at any time exceed in the aggregate an amount equal to
the greater of $30,000,000 and 4.0% of Consolidated Net Tangible Assets of the
Borrower.

(b) [RESERVED]

 

41



--------------------------------------------------------------------------------

7.06 Material Subsidiaries and Immaterial Subsidiaries; Unrestricted
Subsidiaries.

(a) Restricted Subsidiaries. Each Subsidiary shall be a Restricted Subsidiary
unless it is designated by the Borrower as an Unrestricted Subsidiary pursuant
to, and meets the requirements set forth in, this Section 7.06.

(b) Material Subsidiaries; Immaterial Subsidiaries.

(i) Each Subsidiary shall be a Material Subsidiary unless it is designated by
the Borrower pursuant to this Section 7.06(b) as an Immaterial Subsidiary. The
Borrower may designate a Subsidiary as an Immaterial Subsidiary by written
notice to the Lender, subject to compliance with the requirements set forth in
the definition of “Immaterial Subsidiary”.

(ii) If at any time any Subsidiary designated as an Immaterial Subsidiary fails
to meet any of the requirements applicable to Immaterial Subsidiaries set forth
in the definition thereof or set forth in this Section 7.06(b), it will
thereafter cease to be an Immaterial Subsidiary.

(iii) The Borrower will not permit the aggregate Consolidated Total Assets of
all Immaterial Subsidiaries, or the aggregate Consolidated EBITDA of all
Immaterial Subsidiaries, to exceed at any time the limits set forth in the
definition of “Immaterial Subsidiary”.

(c) Unrestricted Subsidiaries.

(i) The Borrower may designate any Immaterial Subsidiary as an Unrestricted
Subsidiary after the Closing Date by delivering to the Lender a certificate of a
Responsible Officer of the Borrower, certifying that such designation complies
with the conditions set forth in this Section 7.06(c). No Material Subsidiary
may be designated as an Unrestricted Subsidiary, and at no time may any Material
Subsidiary be an Unrestricted Subsidiary.

(ii) The Borrower may designate any Immaterial Subsidiary as an Unrestricted
Subsidiary if immediately before and after such designation, no Default shall
have occurred and be continuing.

(iii) The designation of an Immaterial Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment in the Unrestricted Subsidiary on the date of
designation in an amount equal to the fair market value of the Borrower’s
outstanding investment therein.

(iv) If at any time any Unrestricted Subsidiary becomes a Material Subsidiary,
it will thereafter cease to be an Unrestricted Subsidiary and will be a
Restricted Subsidiary. Any Indebtedness of such Subsidiary will be deemed to be
incurred by a Restricted Subsidiary as of such date.

(d) Neither the Borrower nor any Restricted Subsidiary may guaranty or otherwise
become liable in respect of any Indebtedness or other obligations of, grant any
Lien on any of its property to secure any Indebtedness of or other obligation
of, or provide any other form of credit support to, any Unrestricted Subsidiary.

(e) No Unrestricted Subsidiary may, directly or indirectly, make any Investment
in the Borrower or any Restricted Subsidiary

 

42



--------------------------------------------------------------------------------

7.07 Mergers, Consolidations and Sales of All or Substantially All Assets. The
Borrower agrees that it shall not, and shall not permit any of its Restricted
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise Dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired),
except for transactions permitted by Section 7.11 and except that if at the time
thereof and immediately after giving effect hereto no Event of Default shall
have occurred and be continuing then any Restricted Subsidiary may merge with
(i) the Borrower in a transaction in which the Borrower is the surviving Person,
(ii) any other Restricted Subsidiary or (iii) any other Person in connection
with a Permitted Acquisition if the surviving Person is a Restricted Subsidiary;
provided that (x) if the Borrower is a party to such merger or consolidation
then the Borrower must be the surviving Person and (y) unless such merger or
consolidation is permitted pursuant to Section 7.11, if a Wholly Owned
Restricted Subsidiary is a party to such merger then a Wholly Owned Restricted
Subsidiary must be the surviving Person.

7.08 Transactions with Affiliates. The Borrower agrees that it will not, and
will not permit any of its Material Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions on fair and reasonable terms,
(b) transactions between or among two or more of the Borrower and the Wholly
Owned Restricted Subsidiaries not involving any other Affiliate, (c) investments
in Unrestricted Subsidiaries permitted pursuant to Section 7.05(a)(ix) or (x),
(d) transactions approved by the Conflicts Committee of the board of directors
or equivalent governing body of the Borrower (or the equivalent successor body
to such Conflicts Committee), (e) after the Lender Acquisition, joinders to
Lender Funding Source Documents pursuant to Lender Funding Source Requirements
and (f) any Restricted Payment permitted by Section 7.14.

7.09 Restrictive Agreements. The Borrower agrees that it will not, and will not
permit any Material Subsidiary to, enter into any Contractual Obligation (other
than this Agreement and other Loan Documents) that limits the ability of any
Restricted Subsidiary (i) to make Restricted Payments to the Borrower or any
Restricted Subsidiary, as applicable, (ii) to otherwise transfer property to the
Borrower or any Restricted Subsidiary, or (iii) to Guarantee the Obligations,
provided, however, that:

(a) clause (ii) of this Section 7.09 shall not prohibit restrictions or
conditions imposed by an agreement related to secured Indebtedness permitted by
this Agreement if such restrictions or conditions apply only to the property
securing such Indebtedness;

(b) this Section 7.09 shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder;

(c) clause (ii) of this Section 7.09 shall not prohibit customary provisions in
leases and other contracts restricting the assignment or transfer thereof;

(d) clause (ii) of this Section 7.09 shall not prohibit customary provisions in
Joint Venture agreements and other similar agreements applicable to Joint
Ventures restricting the ability to pledge or otherwise transfer Equity
Interests in such Joint Ventures;

(e) this Section 7.09 shall not apply to prohibitions, restrictions or
conditions contained in, or existing by reason of, any agreement or instrument
relating to any Indebtedness of any Restricted Subsidiary (and any Permitted
Refinancing Indebtedness thereof) at the time such Restricted Subsidiary was
merged or consolidated with or into, or acquired by, the Borrower or a
Restricted Subsidiary or became a Restricted Subsidiary and not created in
contemplation thereof; and

 

43



--------------------------------------------------------------------------------

(f) after the closing of the Lender Acquisition, this Section 7.09 shall not
apply to Lender Funding Source Requirements in Lender Funding Source Documents.

7.10 ERISA. Except as would not reasonably be expected to result in a Material
Adverse Effect, no ERISA Affiliate will incur any obligation to contribute to
any “multiemployer plan” as defined in Section 4001 of ERISA.

7.11 Dispositions of Property. The Borrower agrees that it will not, and will
not permit any Restricted Subsidiary to, make any Disposition except:

(a) (i) equipment which is worthless or obsolete or which is replaced by
equipment of equal suitability and value and (ii) inventory which is sold in the
ordinary course of business;

(b) Dispositions of property to the Borrower or to a Wholly Owned Restricted
Subsidiary;

(c) Investments permitted pursuant to Section 7.05;

(d) Dispositions of accounts receivable in connection with the collection or
compromise thereof;

(e) Dispositions in the form of licenses, sublicenses, leases or subleases
granted to others which do not interfere in any material respect with the
business of the Borrower and its Subsidiaries;

(f) Dispositions of cash equivalents and Permitted Investments for fair market
value;

(g) Dispositions resulting from Casualty Events, provided that the Net Cash
Proceeds of such Dispositions are applied in accordance with the requirements of
Section 2.03(b) to the extent required by such Section;

(h) Dispositions of assets acquired in a Permitted Acquisition to the extent
determined by a Responsible Officer of the Borrower to be non-core, immaterial,
or ancillary to the Borrower’s and its Restricted Subsidiaries’ midstream oil
and gas business, provided that the Net Cash Proceeds of such Dispositions are
applied in accordance with the requirements of Section 2.03(b) to the extent
required by such Section; and

(i) any Disposition not otherwise permitted under this Section 7.11, provided
that (i) at the time of such Disposition no Default exists or would result from
such Disposition, (ii) the Net Cash Proceeds of such Disposition are applied in
accordance with the requirements of Section 2.03(b) to the extent required by
such Section, (iii) no less than 75% of the consideration received for such
Disposition shall be cash, and (iv) the aggregate sales price of all
Dispositions made by the Borrower and its Restricted Subsidiaries pursuant to
this clause (i) during any fiscal year of the Borrower does not exceed ten
percent (10%) of Consolidated Net Tangible Assets of the Borrower as of the last
day of the previous fiscal year.

7.12 Swap Contracts. The Borrower agrees that it will not, and will not permit
any of its Restricted Subsidiaries to, enter into any Swap Contract, except
(i) Swap Contracts entered into to hedge or mitigate risks to which the Borrower
or any Restricted Subsidiary has actual or projected exposure (other than those
in respect of Equity Interests of the Borrower or any of its Subsidiaries), and
(ii) other Swap Contracts permitted under the risk management policies approved
by the Board of Directors (or equivalent governing body) of the General Partner
from time to time and not subjecting the Borrower or its Restricted Subsidiaries
to material speculative risks.

 

44



--------------------------------------------------------------------------------

7.13 Financial Covenants.

(a) Interest Coverage Ratio. The Borrower shall not permit the Consolidated
Interest Coverage Ratio to be less than 2.5 to 1.0 as of any Quarter-End Date
(commencing with the first Quarter-End Date after the Closing Date).

(b) Total Leverage Ratio. Prior to consummation of a Qualified Notes Offering,
the Borrower shall not permit the Consolidated Leverage Ratio to exceed 5.0 to
1.0 as of any Quarter-End Date (commencing with the first Quarter-End Date after
the Closing Date), provided that if such Quarter-End Date is during an
Acquisition Period, the Consolidated Leverage Ratio may not exceed 5.5 to 1.0 as
of such Quarter-End Date. From and after consummation of a Qualified Notes
Offering, the Borrower shall not permit the Consolidated Leverage Ratio to
exceed 5.50 to 1.0 as of any Quarter-End Date.

(c) Senior Secured Leverage Ratio. From and after consummation of a Qualified
Notes Offering, the Borrower shall not permit the Consolidated Senior Secured
Leverage Ratio to exceed 3.5 to 1.0 as of any Quarter-End Date (commencing with
the first Quarter-End Date after the Closing Date).

Notwithstanding the foregoing, the foregoing Financial Covenants shall terminate
upon the closing of the Lender Acquisition.

7.14 Restricted Payments. The Borrower will not declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except:

(a) Restricted Payments to the extent of the amount of “Available Cash” as
defined in the Borrower’s Partnership Agreement in accordance with the terms of
such Partnership Agreement;

(b) Restricted Payments in exchange for, or out of the net cash proceeds from
the substantially concurrent sale (other than to a Subsidiary) of, Equity
Interests of the Borrower (other than Disqualified Equity); and

(c) Any purchase, redemption or other acquisition (on a pro rata basis with
respect to all of its Equity Interests) of Equity Interests issued by it with
the proceeds received from the substantially concurrent issuance (other than to
a Subsidiary) by it of new Equity Interests (other than Disqualified Equity);

provided that no Default has occurred and is continuing at the time of such
declaration or at the time of such payment or would result therefrom.

7.15 Negative Pledge on Pipeline Real Property. The Borrower agrees that it will
not, and will not permit any of its Restricted Subsidiaries to create, incur,
assume or permit to exist any Lien on any portion of any Pipeline Real Property,
other than Liens permitted by clauses (a), (d), (f), (h), (i) and (j) of the
definition of Permitted Liens.

7.16 Modification, Terminations, etc. of Certain Other Indebtedness, Agreements
and Organization Documents. The Borrower agrees that it will not, and will not
permit any Restricted Subsidiary to:

(a) permit any waiver, supplement, modification, amendment, release,
cancellation or termination (other than a termination at the end of a term) of
any Material Agreement if the effect of such waiver, supplement, modification,
amendment, release, cancellation or termination, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;

 

45



--------------------------------------------------------------------------------

(b) permit any supplement, modification or amendment to any Organization
Documents of the Borrower or any Restricted Subsidiary if such supplement,
modification or amendment, individually or in the aggregate, would reasonably be
expected to materially and adversely affect the Lender; or

(c) make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on Permitted Unsecured Indebtedness or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Permitted Unsecured Indebtedness, except for

(i) payments of regularly scheduled interest accrued thereon;

(ii) so long as no Default is continuing or would result therefrom, prepayments
with the proceeds of any Permitted Refinancing Indebtedness in respect thereof;
or

(iii) payments in an amount not to exceed the amount of net cash proceeds
received by the Borrower from the issuance, after the Closing Date, of common
Equity Interests, provided that each such payment is made within one hundred
twenty (120) days of receipt of such proceeds;

provided that, no such prepayments shall be made with the proceeds of Loans.

7.17 Fiscal Year. The Borrower agrees that it will not, and will not permit any
of its Restricted Subsidiaries to, change its fiscal year-end from December 31.

7.18 Certain Covenants Pertaining to Rendezvous Gas. Notwithstanding the
provisions of Section 7.01, the Borrower agrees that it will not permit
Rendezvous Gas to incur, assume or permit to exist any Indebtedness for borrowed
money; provided that the restrictions in this Section 7.18 shall not apply at
any time when Rendezvous Gas is a Wholly Owned Subsidiary.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Each of the following events constitutes an Event of
Default under this Agreement:

(a) The Borrower fails to pay (i) any amount of principal of any Loan when and
as required to be paid herein, or (ii) any other amount due and payable
hereunder or under any other Loan Document on the third Business Day after the
date such amount becomes due;

(b) The Borrower or fails to duly observe, perform or comply with any term,
covenant or agreement contained in Sections 6.02(b), 6.02(c), 6.03(b), Section
6.05 (with respect to maintenance of existence of the Borrower and QEPM
Gathering) or Article VII;

(c) The Borrower fails (other than as referred to in subsections (a) or (b)
above) to duly observe, perform or comply with any covenant, agreement,
condition or provision of any Loan Document, and such failure remains unremedied
for a period of thirty (30) days;

(d) Any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or in any document delivered in connection herewith
shall prove to have been false or incorrect in any material respect on any date
on or as of which made;

 

46



--------------------------------------------------------------------------------

(e) This Agreement or any other Loan Document is asserted to be or at any time
ceases to be valid, binding and enforceable in any material respect as warranted
in Section 5.05 for any reason other than its release or subordination by the
Lender;

(f) (i) Any one or more of the Borrower or Restricted Subsidiaries (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Restricted Subsidiary as a result
thereof is greater than the Threshold Amount;

(g) The Borrower or any of its Material Subsidiaries or the General Partner:

(i) institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or files an answer admitting the material allegations of a petition
filed against it in any such proceeding; or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(ii) becomes unable or admits in writing its inability or fails generally to pay
its debts as they become due; or

(iii) there is issued or levied any writ or warrant of attachment or execution
or similar process against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy;

(h) There is entered against any one or more of the Borrower or Restricted
Subsidiaries one or more final judgments or orders for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or one or more non-monetary final judgments that have, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case,

 

47



--------------------------------------------------------------------------------

(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;

(i) Either (i) any failure to satisfy the minimum funding requirements of the
Pension Funding Rules resulting in a liability in excess of the Threshold Amount
exists with respect to any Pension Plan, whether or not waived by the Secretary
of the Treasury or his delegate, or (ii) any ERISA Event occurs with respect to
any Pension Plan or any Multiemployer Plan and (A) with respect to a Pension
Plan, the then current value of the accumulated benefit obligation of such
Pension Plan exceeds the then current value of the assets of such Plan available
for the payment of such benefit liabilities by more than the Threshold Amount,
or (B) with respect to a Multiemployer Plan, the combined liability to such
Multiemployer Plan is expected to be in excess of the Threshold Amount, or
(C) in the case of an ERISA Event involving the withdrawal of a substantial
employer from a Multiemployer Plan, the withdrawing employer’s proportionate
share of such liability exceeds the Threshold Amount; or

(j) Any material provision of any Loan Document, at any time after execution and
delivery thereof, shall for any reason (other than as expressly permitted
hereunder or thereunder or the full and final payment of the Obligations (other
than contingent Obligations for which no claim has been made), termination of
the Commitment) cease to be valid and binding on the Borrower.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:

(a) declare the commitment of the Lender to make Loans to be terminated,
whereupon such commitment and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise all rights and remedies available to it and the Lender under the
Loan Documents or applicable law;

provided, however, that upon the occurrence of an Event of Default specified in
subsections (g)(i) or (g)(ii) of Section 8.01 with respect to the Borrower, the
obligation of the Lender to make Loans shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, without further act of the
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in Section 8.02), any amounts received on account of
Obligations and all net proceeds from the enforcement of Obligations shall be
applied by the Lender in the following order:

(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III);

(b) Second, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations;

 

48



--------------------------------------------------------------------------------

(c) Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans;

(d) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

8.04 Conflict with Lender Funding Source Documents. Notwithstanding anything to
the contrary contained herein, Lender hereby waives (i) Borrower’s compliance
with any covenant or obligation hereunder which would result in an event of
default under any Lender Funding Source Document upon and after the closing of
the Lender Acquisition and (ii) any Event of Default by Borrower hereunder as a
result of Borrower’s compliance with Lender Funding Source Documents or any
Lender Funding Source Requirements upon and after the closing of the Lender
Acquisition.

ARTICLE IX.

MISCELLANEOUS

9.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Lender and the
Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

9.02 Notices; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier, and all notices
and other communications expressly permitted hereunder to be given by telephone,
shall be made to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 9.02. Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

(b) Electronic Communications. The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

49



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Each of the Borrower and the Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other party hereto.

(d) Reliance by the Lender. The Lender shall be entitled to rely and act upon
any notices (including telephonic Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Lender may be recorded by the Lender, and the Borrower hereby consents to such
recording.

9.03 No Waiver; Cumulative Remedies; Enforcement. No failure by the Lender to
exercise, and no delay by the Lender in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

9.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Lender and its Affiliates (including the reasonable
fees, charges and disbursements of one counsel for the Lender), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out of pocket
expenses incurred by the Lender (including the fees, charges and disbursements
of any counsel for the Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. Except with respect to Taxes, which are
addressed in Section 3.01 hereof, the Borrower shall indemnify the Lender and
each of its Related Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or the Borrower
or any Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Lender (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv)

 

50



--------------------------------------------------------------------------------

any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or Subsidiary, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any Subsidiary against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the termination of
the Commitment and the repayment, satisfaction or discharge of the Obligations.

9.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such set-off had not occurred.

9.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender and the Lender may not assign or otherwise
transfer any of its rights or obligations hereunder to any Person, other than to
an Affiliate of the Lender or at any time when an Event of Default shall have
occurred and be continuing, without the prior written consent of the Borrower,
and any other attempted assignment or transfer by any party hereto shall be null
and void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person

 

51



--------------------------------------------------------------------------------

(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

9.07 Confidentiality. The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or any action or
proceeding relating to this Agreement, any other Loan Document or any Secured
Hedge Agreement or Secured Cash Management Agreement, or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Affiliates or Related Parties) to any swap, derivative or
other agreement under which payments are to be made by reference to the Borrower
or any Subsidiary and its or their obligations, this Agreement, or payments
hereunder, (g) with the consent of the Borrower, (h) on a confidential basis to
(x) any rating agency in connection with rating the Borrower or its Subsidiaries
or the credit facility provided hereunder, or (y) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the credit facility provided hereunder, or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Lender on a
nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

The Lender acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

9.08 Set-off. In addition to any rights and remedies of the Lender provided by
law, upon the occurrence and during the continuance of any Event of Default, the
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any Subsidiary, any such notice being waived by the Borrower (on
its own behalf and on behalf of each Subsidiary) to the fullest extent permitted
by law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other obligations at any
time owing by, the Lender to or for the credit or the account of the Borrower
against any and all Obligations owing to the Lender hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not the
Lender shall have

 

52



--------------------------------------------------------------------------------

made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness or are owed to a
branch, office or Affiliate of the Lender different from the branch, office or
Affiliate holding such deposit or obligated on such obligation. The Lender
agrees promptly to notify the Borrower after any such set-off and application
made by the Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

9.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted to the Lender by applicable Law (the “Maximum Rate”). If the Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

9.10 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan Document or other document or writing delivered in
connection therewith by facsimile or in electronic (i.e., “pdf” or “tif”) format
shall be effective as delivery of a manually executed counterpart of this
Agreement.

9.11 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

9.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on their behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Borrowing, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

9.13 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

53



--------------------------------------------------------------------------------

9.14 Governing Law.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(b) JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE LENDER OR ANY OF ITS RELATED PARTIES IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING
IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. THE BORROWER AND EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. THE BORROWER AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. THE BORROWER AND EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

9.15 Waiver of Right to Trial by Jury. THE BORROWER AND EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

54



--------------------------------------------------------------------------------

LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). THE BORROWER AND EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (B) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) the
Lender has no obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Lender and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and the
Lender has no obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Lender with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.

9.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

9.18 USA PATRIOT Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107,56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Act. The
Borrower shall, and shall cause their Subsidiaries to, promptly following a
request by the Lender, provide such documentation and other information that the
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

9.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES FOLLOW]

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

QEP MIDSTREAM PARTNERS, LP, as Borrower By:       QEP MIDSTREAM PARTNERS GP,
LLC, its general partner By:  

/s/ Richard J. Doleshek

  Name:   Richard J. Doleshek   Title:   Executive Vice President and Chief    
Financial Officer

Signature Page to the

QEP Midstream Partners, LP Credit Agreement



--------------------------------------------------------------------------------

QEP FIELD SERVICES, LLC, as Lender By:  

/s/ Richard J. Doleshek

  Name: Richard J. Doleshek   Title: Executive Vice President and Chief  
Financial Officer

Signature Page to the

QEP Midstream Partners, LP Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

  •   Second Amended and Restated Credit Agreement dated as of December 2, 2014
among TLLP, each lender signatory thereto from time to time and Bank of America,
N.A., as administrative agent;

 

  •   Second Amended and Restated Guaranty executed by certain of the
subsidiaries of TLLP, and all reaffirmations, supplements and joinders thereto;

 

  •   Amended and Restated Security Agreement executed by certain of the
subsidiaries of TLLP, and all reaffirmations, supplements and joinders thereto;

 

  •   Tesoro Consent and Agreement among Tesoro Corporation, a Delaware
corporation, certain subsidiaries of Tesoro Corporation, TLLP, certain
subsidiaries of TLLP, and all reaffirmations, supplements and joinders thereto;

 

  •   Indenture dated as of September 14, 2012, among TLLP and Tesoro Logistics
Finance Corp., as issuers, Tesoro High Plains Pipeline Company LLC and Tesoro
Logistics Operations LLC, as guarantors, and U.S. Bank National Association, as
trustee, and the Note Guarantees (as defined therein).

 

  •   First Supplemental Indenture, dated as of January 24, 2013, among TLLP,
Tesoro Logistics Finance Corp., the guarantor named therein and U.S. Bank
National Association, as trustee.

 

  •   Indenture, dated as of August 1, 2013, among TLLP, Tesoro Logistics
Finance Corp., the guarantors named therein and U.S. Bank National Association,
as trustee.

 

  •   Second Supplemental Indenture, dated as of December 9, 2013, among TLLP,
Tesoro Logistics Finance Corp., the guarantor named therein and U.S. Bank
National Association, as trustee.

 

  •   First Supplemental Indenture, dated as of December 9, 2013, among TLLP,
Tesoro Logistics Finance Corp., the guarantor named therein and U.S. Bank
National Association, as trustee.

 

  •   Third Supplemental Indenture, dated as of December 17, 2013, among TLLP,
Tesoro Logistics Finance Corp., the guarantors named therein and U.S. Bank
National Association, as trustee.

 

  •   Fourth Supplemental Indenture, dated as of October 8, 2014, among TLLP,
Tesoro Logistics Finance Corp., the guarantor named therein and U.S. Bank
National Association, as trustee.

 

  •   Second Supplemental Indenture, dated as of October 8, 2014, among TLLP,
Tesoro Logistics Finance Corp., the guarantor named therein and U.S. Bank
National Association, as trustee.

 

  •   Indenture, dated as of October 29, 2014 among TLLP, Tesoro Logistics
Finance Corp., the guarantors named therein and U.S. Bank National Association,
as trustee.